The opinion of the Court was delivered February 11, 1884.
Per Curiam.
A landlord may verbally distrain for the non-payment of rent, and he may, by parol, authorize a bailiff to distrain. As a general rule, to render the distress complete, there must be a seizure of the property distrained upon; but a very slight act is sufficient to constitute a seizure in contemplation of law. It need not be an actual seizure of the particular goods. If the landlord gives notice of his claim for rent, and declares the goods which he names shall not be removed from the premises until the rent is paid, it is a sufficient seizure.
Fixtures which the tenant has no right to remove from the freehold are not distrainable; but fixtures slightly attached, which the tenant may remove at his pleasure during the term, and which may be removed without destroying their character or injuring them, may be distrained. They can be restored in the same plight. This spinning mule was such an article. It was subject to sale on a fi. fa. as personalty, and was a chattel subject to distress.
Judgment affirmed.